Judgment, Supreme Court, New York County (Charles Solomon, J., at hearing; Arlene Silverman, J., at plea and sentence), rendered February 15, 2000, convicting defendant of attempted criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
Defendant’s motion to suppress was properly denied. Defendant’s argument that the radio transmissions from the undercover and “ghost” officers, relating that a “positive buy” involving two described individuals had transpired, were insufficient to establish probable cause to arrest defendant because they contained no information about his role in the drug transaction, is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would adhere to our prior decisions that have repeatedly rejected this argument (see e.g. People v Muniz, 276 AD2d 346 [2000], lv denied 96 NY2d 762 [2001]; People v Shorter, 275 AD2d 253 [2000], lv denied 95 NY2d 969 [2000]; People v Acevedo, 179 AD2d 465 [1992], lv denied 79 NY2d 996 [1992]). Concur — Nardelli, J.P., Buckley, Rosenberger and Marlow, JJ.